Citation Nr: 1206176	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-45 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified at a Board hearing at the RO in September 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues of service connection for a psychiatric disability and erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran was exposed to loud noise during active service. 

2. The Veteran does not have right ear hearing loss for VA purposes.

3.  The Veteran did not experience symptoms of left ear hearing loss during service or continuous symptoms of hearing loss since separation from service. 

4. The Veteran's left ear hearing loss did not manifest to a compensable degree within one year after separation from service. 

5. The Veteran's left ear hearing loss is not causally or etiologically related to the noise exposure during active service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated October 2009 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    
The VCAA letter to the Veteran was provided in October 2009 prior to the initial unfavorable decision in March 2010.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the October 2009 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in February 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, the examination report is adequate to decide the claim of service connection.  Thus, further examination is not necessary regarding the issue on appeal.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability. 

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has hearing loss that is related to his active service.  The Veteran reported noise exposure as a jet engine mechanic during service.  He testified that he was exposed to loud engine noises with minimal hearing protection.  The Veteran's DD Form 214 supports the Veteran's statements that he served as a jet engine mechanic.  Therefore, the Board acknowledges that the Veteran was exposed to loud noise during service.  

Service treatment records are silent regarding any complaints, treatment, or diagnosis of hearing loss during service.  On a February 1970 entrance report of medical history, the Veteran marked no when asked have you ever had or have you now hearing loss.  On the February 1970 report of medical examination, the examiner found the Veteran's ears and ear drums to be clinically normal.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
5


In August 1971, the Veteran was afforded an audiological examination for hearing conservation purposes.  The examiner noted that the Veteran worked in the hanger shop and did not wear hearing protection.  He noted the Veteran's current noise exposure as jet engines.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
15
10
5
0
5


In November 1971, the Veteran was afforded another audiological examination for hearing conservation purposes.  The examiner noted that the Veteran worked on the flight line as a jet engine mechanic and that the Veteran wore hearing protection.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
0
15
LEFT
0
0
0
5
10



On the July 1973 separation report of medical history, the Veteran marked no when asked have you ever had or have you now hearing loss.  On the corresponding report of medical examination, the examiner noted the Veteran's ears and ear drums as clinically normal.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
5
5

Based on these records, the Board finds that the Veteran did not experience chronic symptoms of hearing loss during service.

The evidence also shows that the Veteran did not experience continuous symptoms of hearing loss from separation from service and that the Veteran's hearing loss did not manifest to a compensable degree within a year after separation from service.  During his October 2010 hearing before a decision review officer, the Veteran noted that he first noticed a decrease in hearing between one and two years after service.  Additionally he reported the first evaluation for hearing loss in 2009.  During the September 2011 hearing before the Board, the Veteran reported noticing the hearing loss about ten to fifteen years prior, when people began commenting about it to him.  Based upon the normal findings at separation and the onset of hearing loss noted by the Veteran more than one year after separation from service, the Board finds that the Veteran did not experience continuous symptoms of hearing loss from separation from service and that the Veteran's hearing loss did not manifest to a compensable degree within a year after separation from service.

The Veteran attended an audiological evaluation with a private physician in August 2009.  The examiner noted the Veteran's noise exposure during the military working as a flight mechanic for nearly four years.  The audiogram showed an asymmetric sensorineural hearing loss with the left ear quite a bit worse than the right with the apex of the loss at 4000 hertz consistent with noise induced hearing loss.  He noted speech discrimination of 92 percent in both ears, although the examiner did not indicate whether the findings were based on the Maryland CNC wordlist test.  Given the discrimination score symmetry, the examiner opined that the findings do not represent retrocochlear pathology.  Rather, the findings are entirely consistent with a noise induced hearing loss.  He noted that the Veteran reported more noise exposure regarding the left ear than the right ear when working as a flight mechanic.  The audiogram showed the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
20
30
LEFT
30
35
30
--
--

The Board notes that the findings did not include unmasked left ear readings at the 3000 and 4000 hertz levels.  

The Veteran was afforded a VA examination in February 2010.  The examiner reviewed the Veteran's claims file and noted the audiometric findings at entrance and separation from service.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
30
LEFT
15
20
30
70
65

The Veteran's speech recognition scores were 100 percent in the right ear and 88 percent in the left ear.  The Veteran informed the examiner that his hearing loss began during military service, however the examiner noted hearing within normal limits at entrance to and separation from service with no evidence of a threshold shift bilaterally.  The examiner opined that hearing loss is not caused by or a result of military noise exposure.  

The findings from both the private audiological examination in August 2009 and the VA examination in February 2010 do not show a hearing loss disability for VA purposes in the right ear.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  These criteria are not met for the Veteran's right ear.

The Board finds the statement by the Veteran regarding the onset of his hearing loss to be in service to be not credible.  During the RO hearing, the Veteran reported onset of hearing loss one to two years after service.  During the Board hearing, the Veteran reported onset between 1996 and 2001.  During the VA examination, the Veteran reported onset of hearing loss during service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of onset during service or a relationship between service and the disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

When weighing the lay and medical evidence of record, the Board finds that the Veteran's hearing loss is not causally or etiologically related to service.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as hearing loss, which are non-medical in nature, however the Veteran has already been found not credible regarding the date of onset of his hearing loss.  Additionally, the Board notes that the Veteran is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The Board also acknowledges the statements regarding the Veteran's hearing loss by the Veteran's child and coworkers.  These statements simply attest to the fact that the Veteran has hearing loss, which is not in contention.  They do not provide any additional information regarding a nexus between service and the Veteran's hearing loss.  

The record contains two medical opinions.  In August 2009, a private examiner determined that the Veteran's hearing loss is consistent with noise induced hearing loss.  The examiner noted noise exposure during service, however he was not provided with a complete history.  Specifically, the examiner did not review service treatment records, or a summary of audiological findings during service, such as the normal audiological findings at separation from service.  Additionally, the examiner did not specifically associate the Veteran's hearing loss with service noise exposure.  He noted that the findings were consistent with noise exposure and that the Veteran had noise exposure during service, but did not conclusively state that the hearing loss was a result of that noise exposure and not a result of post-service experiences. 

The February 2010 VA examination included a review and summary of the Veteran's service treatment records, including the normal findings at separation from service, showing absolutely no threshold shift during service.  The examiner reviewed the Veteran's service and post-service noise exposure.  After a thorough examination and medical and social history, the examiner opined that the Veteran's hearing loss is not caused by or a result of military service.  As the February 2010 opinion specifically addresses the Veteran's service treatment records, post-service experience, and provides a conclusive opinion regarding any relationship between service and the Veteran's hearing loss, the Board finds that the VA examination is more probative than the August 2009 private examiner's statement.   

Based on a review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current bilateral hearing loss did not begin during service, did not manifest to a compensable degree within one year of service, and is not causally or etiologically related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


